78.	  May I take this opportunity to convey to you, Sir, the congratulations of the Government and people of Tanzania on your unanimous election to the Presidency of the twenty-sixth session of the General Assembly. My delegation is confident that, with your great experience and wisdom, you will steer the proceedings of the Assembly to a successful completion. Our profound admiration goes to your distinguished predecessor, Edvard Hambro of Norway, who as President of the historic twenty-fifth session guided the Assembly's deliberations with so much wisdom, talent and efficiency. We also wish to pay a special tribute to U Thant, our distinguished Secretary-General, who for the last 10 years has served our Organization with utmost diligence and dedication and has won the admiration and respect of all of us.
79.	As the Organization enters its twenty-sixth year of existence, one of the many problems that confront it, and indeed all the Members, is that of ensuring that it is equipped with adequate financial and manpower resources to carry out the large number of programs and the responsibilities now being undertaken by the Organization. No organization can exist without being provided with enough financial resources, and the Secretary-General has reminded the States Members of the United Nations of the chronic financial difficulties that the Organization is facing [A/8401 Add.l, paras. 117-123]. These difficulties are not the result of a lack of sound management by those whose unenvied task it is to administer the finances of the United Nations; they have been created by the Member States themselves. Therefore a solution to this problem will have to come from Member States. The question is not whether
, the Organization has power to tax individual Governments against their own will; rather, it is, and indeed it has always been, whether we, as Member States, are prepared to make the necessary political decisions to equip the Organization with the financial resources it needs, not merely to survive, but also to perform its many functions and responsibilities.
80.	The great issues of equality and human dignity which have figured in the general debate in the past remain as pressing as ever. In spite of clear and outright condemnation by the United Nations, and by all the peoples of the world, the evils of colonialism and racial discrimination still afflict millions of people in the world. In Africa and elsewhere, racial and colonial problems are getting worse. In South Africa and Namibia, as well as in the Portuguese colonies, white regimes led by a handful of racists and fascists have intensified measures designed to perpetuate the enslavement of the African populations. And in Zimbabwe, the United Kingdom is engaged in secret negotiations with the rebel authorities, the objectives of which can only be the further betrayal of the interests of the African people, who, ironical as it may sound, the United Kingdom has sworn to defend and protect.
81.	The General Assembly at its commemorative twenty- fifth session once again reaffirmed its condemnation of colonialism in all its manifestations, and unequivocally condemned the evil policy of apartheid as a crime against the conscience and dignity of mankind, The adoption of the program of action for the full implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 2621 (XXV)fwas hailed by mankind as a further indication of the determination of the international community to engage in an all-out war against the evils of man's inhumanity to his fellow man.
82.	Yet, all those who have been guilty of these crimes continue to practice their tyranny and oppression of millions of innocent people. South Africa, in spite of its energetic protestations that it is willing to live in peace with other African countries, has actually refined its oppressive apparatus against its own black population. In that unhappy land, more people are hanged yearly than anywhere else in the world. The prison population is the highest in the world in proportion to the entire population of the country. Mass arrests, demolition of houses, evictions, torture of the worst kind, have become the South African way of life. Indeed, we can only say that members of the racist South African regime no longer are rational human beings.
83.	By their actions of organized violence against the human person they have in fact turned themselves into despicable monsters. For, let it be clearly understood, rational beings are endowed with certain characteristics, among them those of compassion, love and respect for the sacredness and dignity of all human beings. This is what binds us all, and it is a bond that cuts across all barriers of language, race and color. The South African white racists, by their actions and their warped belief, do not share in those characteristics. Their political creed is based on the philosophy of hate; their economic system is supported by a system of slavery; and their religious creed has been distorted so as to support and give credence to their philosophy of hatred and organized violence against the human person, his spirit and his mind. That, in brief, is the nature of the racist regime in South Africa.
84.	It should be realized, then, that when that regime's leaders talk about the black man in that land being unable to govern, it is in fact they who have lost their ability to lead other people. That is why the people in South Africa have been fighting and protesting all along; that is why countries like Tanzania have supported this struggle; and that is why the United Nations and all its Members should redouble their efforts to deal with South Africa. For in opposing and condemning the South African system we are doing justice to our sacred duty, and we are true human beings, recognizing that all of us are inseparably bound together on the small earth we rightly call ours. If we hesitate, we will bring upon ourselves the kind of destructive evil that the world not long ago so heroically fought against-Hitlerite fascism.
85.	It is in that context that we have viewed the recent pronouncements in South Africa and elsewhere about that country's willingness to live in peace with other African countries. To us in Tanzania the issue is clear. The white racists of South Africa have come to terms with the majority of the people in that country. It is the people of South Africa who must have righted the wrongs done to them. Yet South Africa has not shown any signs that it is prepared to treat its black people as human beings. Indeed, what South Africa is asking is that the outside world should leave it alone to pursue with impunity its diabolical program of violence and oppression of millions of defenseless African people. There is no other motive.
86.	The obligation of the rest of the world is therefore clear. We must not relax our vigilance nor fail to take measures which must end the human tragedy in South Africa. South Africa should be completely outlawed from the community of nations-for it must not be allowed to behave as an outlaw at the same time as it enjoys the rights and privileges of a law-abiding nation. That would make a sad mockery of the Charter of this Organization and would place in jeopardy the principles on which all humanity operates and co-operates. South Africa cares very little about those principles, or about the Charter of the United Nations and what it embodies.
87.	South Africa's attitude t, the United Nations can be seen in the manner in which it has refused to comply with the Assembly's decision to terminate the Mandate over Namibia. In that country South Africa has moved systematically to introduce the same rule of tyranny and repression which already exists within its own borders, in spite of the clear and outright protest and condemnation by the entire world community. And now the International Court of Justice in its recent ruling has confirmed, in an advisory opinion,  the illegality of South Africa's continued presence in Namibia,
88.	But it is not South Africa alone which is guilty in this matter, for some of those who have publicly condemned South Africa's actions are the very ones who continue to honor, respect and recognize in principle South Africa's illegal rule in Namibia.
89.	A tremendous impetus to the development of the rule of law in the international community has been given by the Court's elaboration of the rules regarding the responsibility of international tribunals and those governing the conduct of States when faced with an illegal act or a series of illegal acts committed by a State of the international community. What should be the attitude of the international tribunal? Should it turn a blind eye to the illegal act? Should it wink at it, ignore it, or flinch from it? No, said the International Court of Justice. No court of justice worthy of the name can flinch from pronouncing upon a State which has committed an illegal act the doom or fate which its consequences legally entail.
90.	And what about other States, members of the inter-national community? May they ignore the illegal act of the delinquent State? May they feign indifference to the violation of law and justice, or even become parties to it-aiders and abettors, so to speak, of the illegal act? Not in the least, replies the International Court of Justice. It is the duty of all other States members of the international community to refuse to live with the illegality; to refuse to tolerate the continuing violation of legality; and to insist that the recognized culprit return to the course of action which peace, honor and justice in international relations demand.
91.	I shall not burden this discourse with further analysis of, and comment on, the significance of the advisory opinion of the International Court of Justice in elaborating those basic rules of international conduct. I would, however, particularly refer the attention of representatives to those parts of the opinion in which the right of self- determination is placed clearly and incontestably among those which must be respected by all States members of the international community. It is the hope of my delegation that the international community will apply those rules in dealing with the illegal presence of South Africa in Namibia.
92.	The same kind of senseless inhumanity continues to be practiced in the Portuguese colonies of Angola, Mozambique and Guinea (Bissau), and the United Kingdom colony of Rhodesia. Indeed, the white minority regimes of South Africa and Rhodesia and the Portuguese colonialists are determined to work and co-operate together so that the rule of terror and the enslavement of the African populations under their control will never cease. It is a tragic
situation the more so when one realizes that those minority regimes have managed to do what they are doing only because of the strong support given them by powerful allies.
93.	Even at the risk of repetition it should be noted that Portugal is a small impoverished European Power, and if it were not for the backing of its allies, Portugal would have granted freedom to its colonial peoples a long time ago-not willingly, but because of complete defeat by those who have been fighting against Portuguese oppression for more than ten years. That that has not happened is not because the freedom-fighters are less determined than they need to be; it is because, instead of fighting Portugal alone, they have now to contend with the formidable resources placed at the disposal of the Lisbon authorities by their NATO allies.
94.	Let me add, in particular, that France, contrary to its which national tradition of championing the cause of liberty, equality and fraternity, has continued to demonstrate its contempt for the rights of the black man. It has now decided that the arms it has been selling South Africa should be augmented by allowing that country to manufacture, under license, Mirage fighter planed. In that respect France has now distinguished itself as one of the freedom- fighters* most dangerous enemies,
95.	In Rhodesia too the racialist oppression of the African majority continues and, indeed, intensifies month by month. And now, once again, "talks about talks" are taking place in Salisbury between the representatives of the United Kingdom Government and the administration of the minority Smith regime. The United Nations cannot remain uninterested in those developments, and Africa at least cannot fail to be worried by them.
96.	For the Rhodesian issue is not just a matter of legal niceties; it is a question of fundamental importance to the daily lives of something like 5 million inhabitants of Rhodesia, The real issue at stake is whether, and if so when, the principles of human equality, human dignity and human freedom are to prevail in that Territory. Rhodesia is governed by a white minority. Its black population is denied political, economic and social rights, which are possessed by its white population. Further, it is a colony of the United Kingdom-even though one which is in rebellion against the British Crown. For many years that is, since before Ian Smith's unilateral declaration of Rhodesia's independence-Tanzania has been demanding that the United Kingdom should accept in the case of Rhodesia the principle which it applied in virtually all its other colonies which were advancing to independent nationhood, that is, the principle of independence based on majority rule.
97.	The logic of this demand is unassailable- It is no use saying that you are committed to the principle of majority ride if you concede independence before it is achieved. For once a country is independent its Government can do what it likes, quite regardless of any promises it has made beforehand. That is the meaning of sovereignty, The Government of an independent Country is constrained in its actions only by the power its people have over it and by its assessment of the response, in power terms, which other nations will make to any of its decisions. It is not restrained by anything else, not even by promises it made before independence. And in Rhodesia at this time it is not only political power which is concentrated in the hands of the white people; that minority also controls the economy of the nation and, for all practical purposes, its military force as well.
98.	To concede independence to the present regime in Rhodesia is therefore to accept a Government over which the majority of the population has no effective power, and in circumstances where that majority is not even equipped to defend itself by economic or other peaceful action. Nor would an independent Rhodesia under minority control have much reason to fear an effective adverse international response to the perpetuation of its racial tyranny. For not only does it have the impotence of the international community in relation to South Africa as an example to inspire it, but it may also reasonably assume that a Government which would not enforce its own legal authority is unlikely to do more than make sad noises about developments after that legal authority has been relinquished.
99.	But successive British Governments have refused to accept the principle of NIBMAR, that is, No Independence Before Majority Rule. Instead they have taken their stand on what they call the "five principles". On those principles they have stated that they would be willing to come to a "settlement" with Ian Smith and his supporters* They involve guaranteed, unimpeded progress to majority rule; guarantees against retrogressive amendments to the Constitution; an immediate improvement in the political status of the African population; progress towards ending racial discrimination; and the British Government's satisfaction that any proposed basis for independence was "acceptable to the people of Rhodesia as a whole".
100.	The "five principles" are not what Africa and this Assembly have been calling for. But Tanzania is now worried as to whether the United Kingdom Government is really going to insist even upon those principles. For it appears that the United Kingdom Government's "talks" with the Smith r^me are intended to work out some camouflage for an entirely new definition of the words "majority rule", or "the people of Rhodesia as a whole", or "guarantees". Certainly it is difficult to imagine what else this continual return of the representative of the United Kingdom to Salisbury could mean other than a search for impediments to majority rule which would satisfy Ian Smith while allowing the United Kingdom Government to pretend they did not exist.
101.	Let me make it quite clear, therefore, that to us "majority rule" can only mean the majority of all the people of that country, regardless of color, race, education, income, sex, tribe, or any other distinction between human beings which the ingenuity of man is able to devise. And the opinion of the "people of Rhodesia as a whole" must mean the opinion of all the people of the country after they have had a direct and free opportunity to judge the issue and speak for themselves.
102.	If the situation in southern Africa is painfully tragic and explosive, the state of affairs in the Middle East and Indo-China is no more consoling.
103.	This is the fifth year since the territories of three States Members of this Organization were forcibly occupied by foreign forces. And in spite of the urgings and the appeals of the international community, there has been no visible sign that the aggressor is prepared to abandon the fruits of its aggression. The continued occupation of Arab lands by Israeli military forces not only is a brutal injustice to the Airab States concerned but, above all, also constitutes a contemptuous disregard for the principles and the purposes for which our Organization stands,
104.	If peace and justice are to reign in that area, it is absolutely imperative that territorial expansionism should not be condoned and the legitimate rights of the Palestinians should be recognized and respected. In the interest of international peace and security, this Organization must attempt new initiatives in its efforts to see to it that justice is done in the Middle East.
105.	The misery and suffering of the people of IndoChina, and more particularly of Viet-Nam, continue unabated. It is very deplorable that, notwithstanding a number of public pronouncements that the war in that area was being de-escalated, the Viet-Namese people continue to be subjected to systematic killings by the United States and allied forces.
106.	It should now be clear to all that heroic Viet-Nam will not succumb to the dictates of foreign designs. The resistance and tenacity of the Viet-Namese are a matter of pride to the third world and indeed to all those who value freedom and human dignity. Is it not now time that those who thought they could subdue Viet-Nam by military might took serious and concrete measures to rectify their errors? How many more innocent lives are to be sacrificed before the Viet-Namese are allowed to decide their own destiny? The Tanzanian Government is convinced that the solution to the Viet-Nam war lies in the legitimate and serious proposals made by the National Liberation Front of South Viet-Nam-proposals which we fully support. For generations the Viet-Namese have never known peace. Is it too much to ask that these people be now allowed to enjoy that peace which we all cherish and which it is the basic purpose of the United Nations to uphold? Only the total withdrawal of foreign forces from the land will give the Viet-Namese that opportunity. Yet peace and freedom in Viet-Nam are, and must be, interlinked with the peace and freedom of the whole area of South-East Asia. If there is to be a durable peace in Indo-China, it is absolutely essential that the people of Cambodia and Laos also be left alone to decide their own destiny. It is an intolerable anachronism that in this day and c.ge there should be nations which still arrogate to themselves the role of international policemen.
107.	We find that anachronism also in Korea, where the United States and its allies continue to have military forces in the southern part of the country. However, the Korean situation is disturbing in another way also; for there the name of this Organization is being misuse^ to further imperialist interests. In demanding the total withdrawal of foreign military forces from South Korea, Tanzania is not only supporting the legitimate aspirations of the Korean people for national unification, which aspirations are definitely frustrated by the presence of those forces. Equally important, we are demanding that the name of this
Organization should not be abused or misused to serve the selfish interests of certain Powers. In this connexion, my delegation wishes to reiterate its disappointment at the unfortunate decision taken by this Assembly at, its 1939th meeting to postpone to the twenty-seventh session consideration of the items related to the withdrawal of foreign forces now occupying South Korea and the dissolution of the so-called United Nations Commission for the Unification and Rehabilitation of Korea.
108.	The conscience of the world has been stirred by the tragic events affecting the people of the eastern part of Pakistan. To the miseries of flood have been added those of civil disruption, mass exodus and epidemics of dread diseases. Any of these misfortunes by itself would have been enough to try the spirit and tax the resources of the people and Government. Coming as they have done, one after the other, within a harrowingly short period of time, they have caused untold grief and suffering to millions. We sincerely hope that the international community will not relax its efforts to relieve the suffering of those people and that their return to their homeland will be speedily ensured.
109.	Progress towards the goal of general and complete disarmament continues to be disappointingly slow. The treaty concluded last year, concerning the non-emplacement of nuclear weapons on the sea-bed,  is the latest in a series of partial disarmament measures which began with the 1963 test-ban treaty.  A common characteristic of these measures is that they nibble at the edges of the problem rather than going straight to the center. Another characteristic is that the measures prohibit all States from pursuing courses of action which the major Powers no longer consider necessary in order to develop or maintain their military domination. Always these measures, when presented to the smaller nations for acceptance, are accompanied by promises from the major Powers to continue efforts to attain the more lasting and desired goal of general and complete disarmament.
110.	What progress has been achieved towards that goal since the last session of the General Assembly? There has been agreement among the major powers on a draft convention prohibiting only biological or bacteriological weapons in warfare,  despite the insistence of an overwhelming majority of smaller States during two successive years' discussion that such a prohibition should be extended also to chemical weapons. This leaves States free to continue to use the napalm and pesticides which cause mass destruction of the lives and crops of Viet-Namese peasants and of villagers in Mozambique, Angola and Guinea (Bissau).
111.	Also there has been, we are told, a "breakthrough" in bilateral talks between the major Powers towards the limitation of intercontinental ballistic weapons, that is, in the Strategic Arms Limitation Talks. What this means to the major Powers is disputed: the parties themselves apparently attach different significance to the event, What it will mean to most of the smaller States is likely to be in the nature of symbol or gesture, since we have not the capacity even had we the will-to manufacture or deploy such weapons in the near future.
112.	I must confess that my Government felt some alarm when we had a recent proposal for a conference of select participation to discuss general and complete disarmament [A/8328]. The participants at such a conference would apparently be limited to five Powers. The rationale for such a proposal one could appreciate, namely, that the five Powers possess in themselves the capacity to destroy the world completely in a nuclear holocaust. However, general and complete disarmament involves more than the prohibition or reduction of nuclear weapons; and it involves all States, not only a handful of major Powers.
113.	My Government has therefore been relieved to hear the latest proposal of the Union of Soviet Socialist Republics. It indicates a moving away from the stage in which it was assumed that whatever was good for the major Powers was good for the rest of the world. If a conference to discuss general and complete disarmament is to be convened, it should have the participation of all States. Its chances for success would thereby be greatly enhanced but, what is more, the chances for implementation of any agreements resulting from such a conference on disarmament would be even greater.
114.	The economic situation m the developing countries is not getting better. The slow and declining rate of economic growth of the developing countries, on the one hand, and the rapid increase in the economic growth rate of the developed countries, on the other, continues to enlarge the disparity between these two groups of countries. Last year at its commemorative session, the General Assembly launched the Second United Nations Development Decade. Like the first Development Decade, the Second Development Decade seeks to redress the ever-widening disparity between nations.
115.	Yet, it is also true that what is facing the developing nations is not so much a problem of lack of planning, nor is it a lack of development decades. The problem, as we see it, is one of lack of meaningful political commitment to world development by the developed countries. For if the developed countries were serious, they would work to change the existing pattern of international trade and development, which favors developed countries very much more than the developing countries. Only if this is done will the developing nations be able to reap the benefits of their efforts and ensure a self-sustaining growth of their economies.
116.	It is a sad fact-but still a fact-that the problems Which led to the proclamation of the first United Nations Development Decade have not been effectively solved, nor have the various recommendations and resolutions adopted by the General Assembly been fully implemented. It is the hope of my delegation that, during the period of the Second Development Decade, the developed nations will exhibit a new spirit of co-operation. By means of such co-operation, appropriate solutions could be found to the problems of world trade and development in the interest of all peoples; but this depends on a recognition of the need to solve immediately the urgent trade and development problems of developing countries.
117.	It is also the hope of my delegation that these and other issues will be discussed adequately at the forthcoming third session of the United Nations Conference on Trade and Development to be held in Santiago, Chile, in 1972,
118.	Last year a majority decision to restore all the lawful rights of the People's Republic of China in the United Nations was again frustrated by procedural maneuvers on the part of those who kept on insisting that, before the representatives of that country could sit in all the organs of the United Nations, a two-thirds majority would have to be obtained. The events of the past few months vindicate the position taken by Tanzania as well as by the majority of the members of the Assembly. We believe, as we have believed all along, that the General Assembly has no alternative but to restore to the representatives of the People's Republic of China their seat in the Organization. It is gratifying to note that even some of the opponents of the People's Republic of China have now accepted the realities of the legality of the Government of the Chinese people. It is ridiculous that this should have taken 21 years.
119.	It is, therefore, the hope of my delegation that the issue of restoring to the People's Republic of China all its rights will be decided once and for all at this General Assembly. May I take this opportunity to make it clear that my Government rejects categorically the so-called two- China policy. The issue which is before the Assembly remains, as it has always been, the question of who should represent the 800 million Chinese people in the United Nations.
120.	It has never been an issue of admitting a Member to or expelling a Member from the United Nations. Taiwan is a province of China, and since the rightful representatives of the people of China take their seat in the organs of the United Nations, there can be no room for those who hitherto have pretended to represent China.
121.	In conclusion may I express the warmest congratulations of my Government to the three new Member States, Bahrain, Bhutan and Qatar. We have no doubt that the presence of these three countries, with their rich traditions and ancient civilizations, will enrich the deliberations of our Organization and contribute to the continuing search for international peace and security.



